Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4 are pending. Claim 3 is withdrawn. Claims 1-2 and 4 are examined below.

Election/Restrictions
Applicant’s election without traverse of species I, formula 1, and CH for IA, S for IB, and CH for IC, in the reply filed on 10/5/2021 is acknowledged.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (JP 2017-041355).
Regarding claim 1, Yamamoto discloses a non-aqueous electrolytic solution for a lithium ion secondary cell (see paragraph [0001]-[0002]), comprising: 
an electrolyte salt including a fluorine atom (see paragraph [0028]); 
a non-aqueous solvent capable of dissolving the electrolyte salt (see paragraph [0013] and [0001]-[0028]; and 
a heteroaromatic dicarboxylic acid anhydride of a compound represented by the following formula (I).

    PNG
    media_image1.png
    134
    146
    media_image1.png
    Greyscale

Specifically, Yamamoto discloses formula 1, wherein, R1 and R3 are –CH and R2 is S, and any one or two of R1, R2 and R3 (i.e. R2) include a heteroatom to constitute a conjugated 
As Yamamoto discloses choosing from a finite number of identified, predictable solutions (i.e., 3,4-thiophenedicarboxylic acid anhydride), one of ordinary skill in the art would have found obvious to pursue the known options with a reasonable expectation of success.

Regarding claim 2, Yamamoto discloses a non-aqueous electrolytic solution for a lithium ion secondary cell according to claim 1, further comprising fluoroethyelene carbonate (see paragraphs [0025]-[0026]).

Regarding claim 4, Yamamoto discloses a lithium ion secondary cell comprising the non-aqueous electrolytic solution for a lithium ion secondary cell according to claim 1 (see paragraphs [0001]-[0002] and [0028]-[0036]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYNE L MERSHON whose telephone number is (571)270-7869. The examiner can normally be reached 10:00 to 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAYNE L. MERSHON
Primary Examiner
Art Unit 1721



/JAYNE L MERSHON/            Primary Examiner, Art Unit 1721